DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of United Kingdom parent Application No. GB1911089.9, filed on 08/02/2019 was received with the present application.

Claim Objections

Claims 1 and 11-13 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 4, the limitation “that is engagable over” should read “that is engageable over”.
In claim 1, line 15-16, the limitation “an open-ended slot for receiving in a slidable mariner the detent” should read “an open-ended slot for receiving the detent in a slidable mariner
In claim 1, line 19, the limitation “in the operating position the detent is located” should read “in the operating position, the detent is located”.
In claim 1, line 20, the limitation “to obtain the belt changing position the detent is movable” should read “to obtain the belt changing position, the detent is movable”.
In claim 11, line 3, the limitation “an open-ended slot for receiving in a slidable mariner a detent” should read “an open-ended slot for receiving a detent in a slidable mariner”.
In claim 12, line 4, the limitation “a detent” should read “the detent”.
In claim 13, line 7, the limitation “a detent” should read “the detent”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § at an angle of less than 90°” (in lines 1-2), while also narrowly reciting the open-ended slot being oriented “preferably at an angle of 65° to 80°, more preferably at an angle of 70° to 76°, more preferably at an angle of 73°” (in lines 2-3). In other words, claim 4 include limitations that describe the open-ended slot being oriented at a broad angular range (i.e. less than 90°) and at plurality of narrower angular ranges (i.e. between 65° to 80°, between 70° to 76°, and at 73°) that falls within said broad angular range. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 broadly recites the first edge of the open-ended slot being oriented “at an angle of less than 90°” (in line 4), while also narrowly reciting the first edge of the open-ended slot being oriented “preferably at an angle of 65° to 80°, more preferably at an angle of 70° to 76°, more preferably at an angle of 73°” (in lines 4-6). In other words, claim 5 include limitations that describe the first edge of the open-ended slot being oriented at a broad angular range (i.e. less than 90°) and at plurality of narrower angular ranges (i.e. between 65° to 80°, between 70° to 76°, and at 73°) that falls within said broad angular range. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 broadly recites the open-ended slot being oriented “at an angle of less than 90°” (in lines 1-2), while also narrowly reciting the open-ended slot being oriented “preferably at an angle of 65° to 80°, more preferably at an angle of 70° to 76°, more preferably at an angle of 73°” (in lines 2-3). In other words, claim 12 include limitations that describe the open-ended slot being oriented at a broad angular range (i.e. less than 90°) and at plurality of narrower angular ranges (i.e. between 65° to 80°, between 70° to 76°, and at 73°) that falls within said broad angular range. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 broadly recites the first edge of the open-ended slot being oriented “at an angle of less than 90°” (in line 5), while also narrowly reciting the first edge of the open-ended slot being oriented “preferably at an angle of 65° to 80°, more preferably at an angle of 70° to 76°, more preferably at an angle of 73°” (in lines 5-7). In other words, claim 13 include limitations that describe the first edge of the open-ended slot being oriented at a broad angular range (i.e. less than 90°) and at plurality of narrower angular ranges (i.e. between 65° to 80°, between 70° to 76°, and at 73°) that falls within said broad angular range. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Aubertin et al. (U.S. PGPUB 2016/0091064A1 hereinafter referred to as “Aubertin”).

In regards to claim 11, Aubertin teach (Figures 3e and 10a-10b) a tensioning link (tensioner 40 illustration figures 3e and 10a-10b) for a belt drive (assembly that includes the stationary support 10, the pulleys 20/21/22, the belt 30, the tensioner 40, and the cooperating means 60/62) comprising: an elongate body (plate 41) having an aperture (closed apertures 410) for rotatably mounting the tensioning link (tensioner 40) to a pivot (cooperating means 60), and an open-ended slot (open aperture 412) for receiving a detent (cooperating means 62) in a slidable manner; the open-ended slot (open aperture 412) having an open end (opening of the open aperture 412) and a closed end (stop 51 of the open aperture 412); wherein, the closed end (stop 51 of the open aperture 412) being located closer to the aperture (closed apertures 410) than the open end (opening of the open aperture 412) (figures 3e and 10a-10b clearly illustrate, the stop 51 of the open aperture 412 having substantial parallel alignment with the center of the closed apertures 410 in at least one direction, while the opening of the open aperture 412 being diagonally offset from the center of the closed apertures 410 in at least two direction; therefore, the distance between the stop 51 of the open aperture 412 and the closed apertures 410 is shorter than the distance between the opening of the open aperture 412 and the closed apertures 410).

In regards to claim 12, Aubertin teach all intervening claim limitations as shown above. Aubertin further teach (Figures 3e and 10a-10b), the open-ended slot (open aperture 412) being orientated with respect to a radial line (line that bisect the center of the closed apertures 410 and 

    PNG
    media_image1.png
    892
    612
    media_image1.png
    Greyscale


In regards to claims 13, Aubertin teach all intervening claim limitations as shown above. Aubertin further teach (Figures 3e and 10a-10b), the open-ended slot (open aperture 412) comprising a first, preferably straight, edge (straight edge of the open aperture 412 that is closest to the closed aperture 410) that extends between the open end (opening of the open aperture 412) and the closed end (stop 51 of the open aperture 412); the first edge (straight edge of the open aperture 412 that is closest to the closed aperture 410) being the edge of the open-ended slot () that is proximal to the aperture (open aperture 412); and the first edge (straight edge of the open aperture 412 that is closest to the closed aperture 410) being orientated with respect to a radial line (line that bisect the center of the closed apertures 410 and the center of the cooperating means 62 when the cooperating means 62 is in contact with the stop 51, as indicated in the modified figure 10b below) at an angle of less than 90° (as illustrate in the modified figure 10b above, an angle defined between the straight edge of the of the open aperture 412 that is closest to the closed aperture 410 and a line that bisect the centers of the closed apertures 410 and the cooperating means 62, having an angular dimension that is slightly less than 90°); wherein, the radial line (line that bisect the center of the closed apertures 410 and the center of the cooperating means 62 when the cooperating means 62 is in contact with the stop 51) passes from the aperture (closed apertures 410) through the detent (cooperating means 62) when said detent (cooperating means 62) is located at the closed end of the open-ended slot (stop 51 of the open aperture 412).

In regards to claims 14-15, Aubertin teach all intervening claim limitations as shown above. Aubertin further teach (Figures 3e and 10a-10b), the open-ended slot (open aperture 412) .

Allowable Subject Matter

Claims 1, 2-3, and 6-10 are allowable over the prior art of record for the flowing reasons:

The prior art of record, either individually or in combination, fail to teach or suggest, a belt dive having the exact collective structure recited within independent claim 1. In particular, a belt drive comprising: a first pulley connected to an auxiliary unit that has a detent, at least one additional pulley, an elastic belt, and a tensioning link having an open-ended slot that can slidably receive the detent of the auxiliary unit; the auxiliary unit configured to pivotally rotate about a first pivot between an operating position and a belt changing position (where the first pulley is located closer to the at least one additional pulley and the tension of the elastic belt is less than when the auxiliary unit is in the operating position), while the tensioning link being configured rotate about a second pivot; the open-ended slot of the tensioning link defining an open end and a closed end that is located closer to the second pivot than the open end; wherein, the detent of the auxiliary unit being in contact with the closed end of the open-ended slot when the auxiliary unit is in the operating position, while the detent of the auxiliary unit being 
Hodges (U.S. Patent 4,708,320 A) appears to be the closest related prior art to applicant’s claimed invention. Where Hodges propose (Figures 1-5) a belt drive (automotive belt driven component illustrated in figure 4) comprising: a first pulley (pulley mounted to the engine component/ generator 47); at least one additional pulley (other pulleys in engagement with the belt 48); an elastic belt (belt 48) engageable over the first pulley and the at least one additional pulley; an auxiliary unit (engine component/ generator 47) connected to the first pulley; the auxiliary unit having a detent (bolt 52); the auxiliary unit being rotatable about a first pivot (bolt 50) between an operating position (when the engine component/ generator 47 is moved in the direction of arrow 60 to provide belt 48 with sufficient tension) and a belt changing position (when the adjusting bolt 58 is located at the uppermost corner of the elongate slot 54); the first pulley being closer to the at least one additional pulley in the belt changing position than in the operating position such that a tension of the elastic belt is less in the belt changing position than in the operating position; a tensioning link (grab bar 18 with the toe member 34) being rotatable about a second pivot (pivot pin 25); the tensioning link having an open-ended slot (cut-out portion of the toe member 34 that is partially defined by the hooked end 35) for receiving in a slidable mariner the detent; the open-ended slot having an open end (opening of the cut-out portion on the toe member 34) and a closed end (rear wall of the cut-out portion on the toe member 34); the detent is locatable at the closed end of the open-ended slot when the auxiliary unit is in the operating position, while the detent moved along the open-ended slot towards and out of the open end of the However, Hodges does not teach the closed end of the open-ended slot (rear wall of the cut-out portion on the toe member 34) on the tensioning link (grab bar 18 with the toe member 34) being located closer to the second pivot (pivot pin 25) than the open end of the open-ended slot (opening of the cut-out portion on the toe member 34). In fact, the closed end of the open-ended slot in Hodges, always seems to be located farther from the second pivot than the open end of the open-ended slot. Furthermore, one of ordinary skill in the art would not had any logical motivation and/ or rational to modify the open-ended slot on the tensioning link in Hodges’ belt drive in a manner that would position the closed end of said open-ended slot closer to the second pivot of the tensioning link than the open end of said open-ended slot. In addition, all other pertinent prior art identified by the examiner, also fail to disclose or render obvious a belt drive having the cooperative structural and functional configuration described within claim 1 limitations; specifically, a belt drive coupled with a tensioning link having the precise features recited within claim 1. Accordingly, claim 1 limitations appears to include allowable subject matter over cited prior art reference; specially when said limitations are viewed in light of applicant’s specification.

Claims 2-3 and 6-10 depends from claim 1. Therefore, claims 2-3 and 6-10 also include the allowable subject matter in claim 1.

Claims 4-5 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Specifically because, claims 4-5 depends from claim 1, which include allowable subject matter over cited prior art disclosures as detailed above; consequently, claims 2-3 and 6-10 also contain said allowable subject matter in claim 1

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                          /MICHAEL R MANSEN/                                                                                  Supervisory Patent Examiner, Art Unit 3654